     Case 2:19-cv-02294-KJM-DMC Document 14 Filed 06/10/20 Page 1 of 3




 1    CENTER FOR DISABILITY ACCESS
      Chris Carson, Esq., SBN 280048
 2    Dennis Price, Esq., SBN 279082
      Amanda Seabock, SBN 289900
 3    8033 Linda Vista Road, Suite 200
 4    San Diego, CA 92111
      (858) 375-7385
 5    (888) 422-5191 fax
      amandas@potterhandy.com
 6    Attorneys for Plaintiff
 7    William G. Miossi (pro hac vice)
      WMiossi@winston.com
 8    WINSTON & STRAWN LLP
      1700 K Street, NW
 9    Washington, DC 20006
      Telephone: (202) 282-5000
10    Fax:        (202) 282-5100
11
      Leo F. Delgado (SBN 293738)
12    LDelgado@winston.com
      WINSTON & STRAWN LLP
13    101 California Street, 34th Floor
      San Francisco, CA 94111
14    Telephone: (415) 591-1000
      Fax:         (415) 591-1400
15
      Attorneys for Defendant
16
                        UNITED STATES DISTRICT COURT
17                     EASTERN DISTRICT OF CALIFORNIA
18    William Schroeder,
                                              Case: 2:19-cv-02294-KJM-DMC
19
                     Plaintiff,
20
             v.                               JOINT STIPULATION FOR
21                                            DISMISSAL PURSUANT TO
      The Hertz Corporation, and Does         F.R.CIV.P. 41 (a)(1)(A)(ii)
22    1-10, Inclusive,
23    Defendants.
24
25
26
27
28                                        1

     Joint Stipulation for Dismissal             Case: 2:19-cv-02294-KJM-DMC
     Case 2:19-cv-02294-KJM-DMC Document 14 Filed 06/10/20 Page 2 of 3




 1
                                       STIPULATION
 2
 3
 4          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and
 5   between the parties hereto this matter may be dismissed with prejudice as
 6   to all parties; each party to bear his/her/its own attorneys’ fees and costs.
 7   This stipulation is made as the matter has been resolved to the satisfaction
 8   of all parties.
 9
10
11   Dated: June 10, 2020              CENTER FOR DISABILITY ACCESS
12
                                       By:   /s/ Amanda Seabock
13                                           Amanda Seabock
14                                           Attorneys for Plaintiff

15   Dated: June 10, 2020              WINSTON & STRAWN LLP
16
                                              By: /s/ Leo F. Delgado
17                                           Leo F. Delgado
18                                           Attorneys for Defendant
                                             The Hertz Corporation
19
20
21
22
23
24
25
26
27
28                                           2

     Joint Stipulation for Dismissal               Case: 2:19-cv-02294-KJM-DMC
     Case 2:19-cv-02294-KJM-DMC Document 14 Filed 06/10/20 Page 3 of 3




 1
                           SIGNATURE CERTIFICATION
 2
 3
 4   I hereby certify that the content of this document is acceptable to Leo F.
 5   Delgado, counsel for The Hertz Corporation, respectively, and that I have
 6   obtained Mr. Delgado’s authorization to affix his electronic signature to this
 7   document.
 8
 9   Dated: June 10, 2020              CENTER FOR DISABILITY ACCESS
10
                                       By:   /s/ Amanda Seabock
11                                           Amanda Seabock
12
                                             Attorneys for Plaintiff

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                           3

     Joint Stipulation for Dismissal               Case: 2:19-cv-02294-KJM-DMC
